Case 18-23402-JAD     Doc -1    Filed 08/28/20 Entered 08/28/20 17:54:56   Desc
                    Exhibit A   Escrow Analysis Page 1 of 5




                       Exhibit “A”
      Case 18-23402-JAD              Doc -1        Filed 08/28/20 Entered 08/28/20 17:54:56                      Desc1 of 4
                                   Exhibit A       Escrow Analysis Page 2 of 5
                                                                             Escrow Account Disclosure Statement
                                  P.O. Box 514387
                                  Los Angeles, CA 90051-4387
                                                                                       Statement Date: August 13, 2020
                                                                                       Loan Number:

                                                                                       Property Address:
                                                                                       131 SAMUEL ST
                                                                                       BEAVER FALLS PA 15010

                                                                                          Questions? Visit our website @
                                                                                          www.PennyMacUSA.com
 JOHN WEST
 131 SAMUEL ST                                                                            (800) 777 - 4001 (Se Habla Español)
 BEAVER FALLS, PA 15010-1348                                                              M - F: 6:00 AM - 6:00 PM PT
                                                                                          Sat: 7:00 AM - 11:00 AM PT


Annual Escrow Account Review
At least once each year, PennyMac Loan Services, LLC (“PennyMac”) reviews your escrow account to make sure there
is enough money to pay your property taxes and/or insurance premiums. This statement informs you of any
adjustments to your monthly payment, shows you how much money you currently have in your escrow account and
how much you will need in the next 12 months.

Your New Mortgage Payment

During the next year, your escrow account balance is projected to have a surplus (meaning more funds than necessary
to pay your taxes and/or insurance as they come due). See Your Escrow Surplus on page 2 for more details.

               Description                Current Monthly Payment Amount              New Monthly Payment Amount

    Principal and Interest                              $791.48                                 $791.48

    Escrow Payment                                      $543.63                                 $542.38

    Total Payment Amount                              $1,335.11                               $1,333.86

Please start making the 'New Monthly Payment Amount' on October 01, 2020. Payments due prior to this date should
be made at the 'Current Monthly Payment Amount' shown.

Projected Escrow Account Activity

Over the next year, PennyMac expects to pay $6,508.60 from your escrow account. Your new monthly escrow payment
is $542.38.
                         Escrow Item Description               Annual Amount           Monthly Amount
                    County Tax:                                  $1,070.16
                    Hazard Ins:                                   $673.00
                    Mortgage Insurance:                          $1,308.00
                    School Tax:                                  $2,798.88
                    City Tax:                                     $658.56
                    Total Payments from Escrow:                  $6,508.60   ÷ 12 =        $542.38
        Case 18-23402-JAD            Doc -1         Filed 08/28/20 Entered 08/28/20 17:54:56          Desc2 of 4
                                   Exhibit A        Escrow Analysis Page 3 of 5
Projected Escrow Account Activity (Continued)

 Below is a projection of escrow account activity from October 01, 2020 through September 30, 2021. These amounts
 may change when the actual payments become due.

                                                                                          Mortgage
                                        Escrow              Tax        Insurance          Insurance   Projected
                Month                  Deposit(s)        Payment(s)   Payment(s)         Payment(s)    Balance
 Beginning Escrow Balance                                                                             $1,462.59
 Oct 2020                                 $542.38           $0.00        $0.00             $109.00    $1,895.97
 Nov 2020                                 $542.38           $0.00        $0.00             $109.00    $2,329.35
 Dec 2020                                 $542.38           $0.00        $0.00             $109.00    $2,762.73
 Jan 2021                                 $542.38           $0.00        $0.00             $109.00    $3,196.11
 Feb 2021                                 $542.38        $1,070.16       $0.00             $109.00    $2,559.33
 Mar 2021                                 $542.38           $0.00        $0.00             $109.00    $2,992.71
 Apr 2021                                 $542.38         $658.56      $673.00             $109.00    $2,094.53
 May 2021                                 $542.38           $0.00        $0.00             $109.00    $2,527.91
 Jun 2021                                 $542.38           $0.00        $0.00             $109.00    $2,961.29
 Jul 2021                                 $542.38           $0.00        $0.00             $109.00    $3,394.67
 Aug 2021                                 $542.38        $2,798.88       $0.00             $109.00    $1,029.17 1
 Sep 2021                                 $542.38           $0.00        $0.00             $109.00    $1,462.55
 Ending Escrow Balance                                                                                $1,462.55
 Totals                                 $6,508.56        $4,527.60     $673.00           $1,308.00
   1
       Lowest projected balance.


Your Escrow Surplus

 Based on the projected activity above, our review shows that you will have a surplus of $162.41. Due to your loan
 being in a delinquent status, this surplus amount will remain in your escrow account.

                      Lowest Projected Balance                                     $1,029.17

                      Minimum Required Balance                                      $866.76

                      Escrow Surplus                                                $162.41

 PennyMac requires a minimum balance up to one-sixth of the estimated total annual payments from your escrow
 account, unless state law or your mortgage contract requires less, to help cover any unexpected increase in taxes
 and/or insurance. The minimum required balance does not include mortgage insurance.
                   Case 18-23402-JAD              Doc -1        Filed 08/28/20 Entered 08/28/20 17:54:56                        Desc
                                                Exhibit A       Escrow Analysis Page 4 of 5                                              3 of 4

             Escrow Account History

             The following is the statement of activity in your escrow account from October 01, 2019 through September 30,
             2020.

             Last year, we anticipated that payments from your account would be made during this period equaling $6,523.60.
             Your lowest monthly balance should not have exceeded $864.26, or 1/6 of anticipated payments from the account,
             unless your mortgage contract or state law specifies a lower amount.

             Your actual lowest monthly balance was greater than $864.26. The items with an asterisk on the table below may
             explain this.

             The table below shows the Projected and Actual account history for the previous escrow account period.


                            Payments                                      Disbursements                                     Escrow Balance
Month         Projected          Actual         Projected       Description              Actual          Description         Projected             Actual
Beginning Escrow Balance                                                                                                       $1,448.61           $364.39

Oct 2019          $543.63           $0.00 *       $111.50          MIP/PMI               $220.50 *         MIP/PMI             $1,880.74           $143.89

Nov 2019          $543.63       $1,085.74 *       $111.50          MIP/PMI               $109.00 *         MIP/PMI             $2,312.87          $1,120.63

Dec 2019          $543.63        $543.63          $111.50          MIP/PMI               $109.00 *         MIP/PMI             $2,745.00          $1,555.26

Jan 2020          $543.63        $543.63          $111.50          MIP/PMI               $109.00 *         MIP/PMI             $3,177.13          $1,989.89

Feb 2020          $543.63        $543.63         $1,181.66 County Tax, MIP/PMI         $1,179.16 *    County Tax, MIP/PMI      $2,539.10          $1,354.36

Mar 2020          $543.63        $543.63          $111.50          MIP/PMI               $782.00 *    Hazard Ins, MIP/PMI      $2,971.23          $1,115.99

Apr 2020          $543.63        $543.63         $1,428.06   City Tax, Hazard Ins,       $767.56 *     City Tax, MIP/PMI       $2,086.80           $892.06
                                                                   MIP/PMI

May 2020          $543.63        $543.63          $111.50          MIP/PMI               $109.00 *         MIP/PMI             $2,518.93          $1,326.69

Jun 2020          $543.63        $543.63          $111.50          MIP/PMI               $109.00 *         MIP/PMI             $2,951.06          $1,761.32

Jul 2020          $543.63        $543.63          $111.50          MIP/PMI             $2,907.88 *    MIP/PMI, School Tax      $3,383.19          ($602.93)2

Aug 2020          $543.63           $0.00 *      $2,910.38   MIP/PMI, School Tax           $0.00 *                             $1,016.44          ($602.93)2

Sep 2020          $543.63       $2,174.52 *E      $111.50          MIP/PMI               $109.00 *E        MIP/PMI             $1,448.57          $1,462.59

Ending Escrow Balance                                                                                                          $1,448.57      $1,462.59

Totals          $6,523.56       $7,609.30        $6,523.60                             $6,511.10


         2
          Lowest actual balance.
         An asterisk ‘*’ beside an amount indicates a difference from projected activity, either in the amount or the date.
         The letter ‘E’ beside an amount indicates that the payment has not yet occurred, but is estimated to occur as shown.
         At the time of analysis, PennyMac assumes that you will make all scheduled mortgage payments by or before the effective date of your new
         payment (shown in the Projected Escrow Account Activity section above).
                    Case 18-23402-JAD                    Doc -1            Filed 08/28/20 Entered 08/28/20 17:54:56                                      Desc               4 of 4
                                                       Exhibit A           Escrow Analysis Page 5 of 5
                                                                      Other Important Information
                                       www.PennyMacUSA.com                               PennyMac Customer Service:                             PennyMac Loan Services, LLC
                                 Available 24/7 on all your devices:                (800) 777 - 4001                                        Attn: Correspondence Unit
      How to                     PC, Tablet, and Mobile.                                                                                    P.O. Box 514387
                                                                                    M - F: 6:00 AM - 6:00 PM PT
      Contact Us                 El sitio web y las declaraciones están                                                                     Los Angeles, CA 90051-4387
                                                                                    Sat: 7:00 AM - 11:00 AM PT
                                 disponibles en español.                            Fax: (866) 577 - 7205                                   Notices of error or information requests
                                 Go Paperless today!                                                                                        must be mailed to this address.
                                 Auto-Pay *: Enroll in Auto-Pay, on our             Pay-by-Phone: (800) 777-4001                            Check **: Mail to PennyMac:
                                 website, to set up recurring payments from         (Fees may apply to use this service)                   Standard Address: P.O. Box 660929
        How to Make a            the bank account of your choice.                   Western Union:                                         Dallas, TX 75266-0929
        Payment                  Pay Online: Make a one-time payment on             Code City: PennyMac                                     Overnight Address:
                                 our website.                                       Pay To: PennyMac Loan Services                          Attn: Lockbox Operations
                                                                                    Code State: CA                                          20500 Belshaw Ave.
                                                                                    ID Number: Enter Loan Number                            Carson, CA 90746
                                 Property Tax Bills:                                                         General Insurance Questions: (866) 318-0208
                                 If you receive a tax bill, you do not need to take any action. (Please      Insurance Information: Any time there is a change to your insurance
                                 note: Supplemental/ Additional tax bills are the responsibility of the      policy please provide your insurance carrier the following
      Tax and                    homeowner; PennyMac will pay them from the escrow account upon              information:
      Insurance                  request.)                                                                           Mortgagee Clause:
      Information                                                                                                    PennyMac Loan Services, LLC
                                                                                                                     Its Successors and/or Assigns
                                                                                                                     P.O. Box 6618
                                                                                                                     Springfield, OH 45501-6618
      Credit                We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may
      Reporting Information be reflected in your credit report.

      Important                  This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your account
      Consumer                   is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for informational purposes
      Information                only and is not an attempt to collect a debt against you personally.

      Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you must notify PennyMac within 90 days of the original
      transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The
principal curtailment amount will not change.) If you pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing of your
payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the
payment as a check transaction. When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your
payment. Please note that your financial institution will not send back your check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing
your payment as a check or an EFT, as allowed by applicable law.


          In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
          deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and
          (iii) repeated phone calls made with the intent to annoy, abuse, or harass.
          NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of income
          from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal support,
          maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or private
          pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of your wages
          or salary earned in the last sixty days. PennyMac Loan Services, LLC is registered with the Superintendent of the New York State Department of
          Financial Services (Department). You may obtain further information or file a complaint by calling the Department’s Consumer Assistance Unit at
          1-800-342-3736 or by visiting www.dfs.ny.gov.
          NORTH CAROLINA - Licensed by the North Carolina Department of Insurance. Permit No. 104753 - 6101 Condor Dr., Suite 200, Moorpark, CA
          93021. Permit No. 112228 - 14800 Trinity Blvd., Fort Worth, TX 76155. Permit No. 112874 - 3043 Townsgate Rd., Suite 200, Westlake Village, CA
          91361. Permit No. 112877 - 2201 West Plano Parkway, Suites 150 and 300, Plano, TX 75075. Permit No. 113746 - 10550 West Charleston Blvd.,
          Suite A, Las Vegas, NV 89135.
          OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (888) 877-4894
          or visit http://dfr.oregon.gov.



                    Equal Housing Opportunity © 2008-2020 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361,
          818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan Services, LLC and/or its
          subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business Oversight under the California
          Residential Mortgage Lending Act. Colorado: Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential
          Mortgage Licensee #33027. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement and an
          offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. Rhode Island Lender
          License # 20092600LL. Washington Consumer Loan License # CL-35953. For more information, please visit www.pennymacusa.com/state-licenses.
          Loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior
          notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This
          is not a commitment to lend. Other restrictions apply. All rights reserved. (01-2020)
